DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for fabricating a semiconductor package having a lead frame including die paddles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub. 2018/0102306) in view of Ashrafzadeh et al. (U.S. Pub. 2015/0162270).
In re claim 1, Cho discloses a method for fabricating a semiconductor package, the method comprising the steps of: providing a lead frame (including lead segments 32A/282A, 32B/282B) (see paragraph [0030] and figs. 2 and 11) comprising die paddles (see paragraph [0030] and figs. 2 and 11); attaching a first low side field-effect transistor (FET) (one of low side transistors 286A-286C), a second low side FET (another one of the low side transistors 286A-286C) (see paragraph [0061[ and figs. 2 and 11), a first high side FET (one of high side transistors 284A-284C), and a second high side FET (another one of the high side transistors 284A-284C) to the die paddles; connecting a drain electrode of the first low side FET to a source electrode of the first high side FET by a first metal clip 38A (conductive output element 38A) (see paragraph [0031] and figs. 2 and 11); connecting a drain electrode of the second low side FET to a source electrode of the second high side FET by a second metal clip 38B (conductive output element 38B) (see paragraph [0031] and figs. 2 and 11); forming a molding encapsulation 60 enclosing the first low side FET (one of 286A-286C), the second low side FET (another one of 286A-286C), the first high side FET (one of 284A-284C), the second high side FET (another one of 284A-284C), the first metal clip 38A, the second metal clip 38B, and a majority portion of the lead frame 32A, 32B (see paragraph [0037] and figs. 3 and 11).

    PNG
    media_image1.png
    717
    830
    media_image1.png
    Greyscale

Cho is silent to wherein providing a lead frame comprising a first, second, third and fourth die paddles, attaching a first low side field-effect transistor (FET), a second low side FET, a first high side FET, and a second high side FET to the first die paddle, the second die paddle, the third die paddle, and the fourth die paddle respectively, and applying a singulation process separating the semiconductor package from adjacent semiconductor packages.
However, Ashrafzadeh discloses in a same field of endeavor, a method for fabricating a semiconductor package, including, inter-alia, steps of providing a lead frame 300 comprising a first, second, third and fourth die paddles 310 (see paragraphs [0086]-[0088] and figs. 3A-D), attaching a first field-effect transistor (FET), a second FET, a third FET, and a fourth FET 330 to the first die paddle, the second die paddle, the third die paddle, and the fourth die paddle 310 respectively (see paragraphs [0096]-[0097] and figs. 3C-D), and applying a singulation process separating the semiconductor package from adjacent semiconductor packages (see paragraphs [0066], [0102], [0183], [0186], [0187], [0190] and figs. 3A-E).

    PNG
    media_image2.png
    378
    687
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Ashrafzadeh into the method for fabricating a semiconductor package of Cho in order to enable the processes of providing a lead frame comprising a first, second, third and fourth die paddles, attaching a first low side field-effect transistor (FET), a second low side FET, a first high side FET, and a second high side FET to the first die paddle, the second die paddle, the third die paddle, and the fourth die paddle respectively, and applying a singulation process separating the semiconductor package from adjacent semiconductor packages in Cho to be performed because in doing so a semiconductor package having smaller form factors than known devices while providing improved flexibility when implementing those devices in an electrical system can be obtain and furthermore reducing overall manufacturing cost (see paragraphs [0027]-[0028] of Ashrafzadeh).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 3, as applied to claim 1 above, Cho in combination with Ashrafzadeh discloses wherein before the step of forming the molding encapsulation 60, further comprising mounting a IC controller 168 on the first metal clip 38A and the second metal clip 38B; and applying a plurality of bonding wires 164D, 166D connecting a plurality of electrodes of the IC controller 168 to a plurality of pins of the lead frame respectively; wherein a first end of the IC controller 168 is mounted on the first metal clip 38A through a first non-conductive adhesive 172; wherein a second end of the IC controller 168 is mounted on the second metal clip 38B through a second non-conductive adhesive 172; wherein the first end of the IC controller 168 is above the first die paddle 152A; and wherein the second end of the IC controller 168 is above the second die paddle 152B (see paragraphs [0050]-[0051] and fig. 7 of Cho).
In re claim 4, as applied to claim 3 above, Cho in combination with Ashrafzadeh discloses wherein the molding encapsulation 170 further encloses the IC controller 168 (see paragraph [0051] and fig. 7 of Cho).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub. 2018/0102306) in view of Ashrafzadeh et al. (U.S. Pub. 2015/0162270), as applied to claim 1 above, and further in view of Xue et al. (U.S. Pub. 2014/0361419).
In re claim 2, as applied to claim 1 above, Cho and Ashrafzadeh are silent to wherein the first metal clip comprises an elevated section located at a center portion of the first metal clip; and wherein the second metal clip comprises an elevated section located at a center portion of the second metal clip.
However, Xue discloses in a same field of endeavor, a method for fabricating a semiconductor package, including, inter-alia, wherein the first metal clip 211 comprises an elevated section 211b located at a center portion of the first metal clip; and wherein the second metal clip 212 comprises an elevated section212b located at a center portion of the second metal clip (see paragraph [0026] and fig. 2E).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Xue into the method for fabricating a semiconductor package of Cho in order to enable wherein the first metal clip comprises an elevated section located at a center portion of the first metal clip; and wherein the second metal clip comprises an elevated section located at a center portion of the second metal clip in Cho to be performed in order to avoid the contact between the bonding wire and the low side FETs and further improve heat dissipation of the semiconductor package.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub. 2018/0102306) in view of Ashrafzadeh et al. (U.S. Pub. 2015/0162270), as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. 2015/0179626).
In re claim 5, as applied to claim 1 above, Cho discloses wherein before the step of forming the molding encapsulation 170, further comprising mounting an inductor (not shown) on the first metal chip 38A and the second metal clip 38B (see paragraph [0033] and fig. 2).
However, Cho is silent to wherein a first end of the inductor is mounted on the first metal clip through a first conductive adhesive; wherein a second end of the inductor is mounted on the second metal clip through a second conductive adhesive; wherein the first end of the inductor is above the third die paddle; and wherein the second end of the inductor is above the fourth die paddle.
However, Zhang discloses in a same field of endeavor, a method for fabricating a semiconductor package, including, inter-alia, an inductor electrically connected to the first metal clip and the second metal clip 40 (see paragraphs [0020]-[0025] and fig. 1A).  Zhang further discloses that the components of the semiconductor package may be electrically connected using conductive adhesive (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Zhang into the method for fabricating a semiconductor package of Cho in order to enable a first end of the inductor is mounted on the first metal clip through a first conductive adhesive; wherein a second end of the inductor is mounted on the second metal clip through a second conductive adhesive in Cho to be formed since it has been held to be within the general skill of worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Cho and Zhang are silent to wherein the first end of the inductor is above the third die paddle; and wherein the second end of the inductor is above the fourth die paddle.  However, it would have been obvious to one of ordinary skill in the art to re-arrange the position of the inductor relative to the position of the integrated circuit (IC) above the first metal clip and the second metal clip so that the first end of the inductor is above the third die paddle, and wherein the second end of the inductor is above the fourth die paddle since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 and In re Kuhle, 188 USPQ 7.  Note that, the rearrangement would not change operation of the device.
In re claim 6, as applied to claim 5 above, Cho in combination with Ashrafzadeh and Zhang discloses wherein before the step of forming the molding encapsulation 170, further comprising mounting an integrated circuit (IC) controller 168 on the first metal clip 38A and the second metal clip 38B; applying a plurality of bonding wires 164D, 166D connecting a plurality of electrodes of the IC controller 168 to a plurality of pins of the lead frame respectively; wherein a first end of the IC controller 168 is mounted on the first metal clip 38A through a first non-conductive adhesive 172; wherein a second end of the IC controller 168 is mounted on the second metal clip 38B through a second non-conductive adhesive 172; wherein the first end of the IC controller 168 is above the first die paddle 152A; and wherein the second end of the IC controller 168 is above the second die paddle 152B (see paragraphs [0050]-[0051] and fig. 7 of Cho).
In re claim 7, as applied to claim 6 above, Cho in combination with Ashrafzadeh and Zhang discloses wherein the molding encapsulation 170 further encloses the inductor and the IC controller 168 (see paragraphs [0033], [0051] and fig. 7 of Cho).  
In re claim 8, as applied to claim 7 above, Cho in combination with Ashrafzadeh and Zhang discloses wherein a bottom surface of the first die paddle 310 is exposed from the molding encapsulation 340; a bottom surface of the second die paddle 310 is exposed from the molding encapsulation 340; a bottom surface of the third die paddle 310 is exposed from the molding encapsulation 340; and a bottom surface of the fourth die paddle 310 is exposed from the molding encapsulation 340 (see paragraph [0100] and fig. 3E of Ashrafzadeh).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahlers et al.			U.S. Pub. 2017/0287820	Oct. 5, 2017.
Shibuya et al.		U.S. Pub. 2017/0236754	Aug. 17, 2017.
Eugene Lee et al.		U.S. Patent 9,691,748	Jun. 27, 2017.
Liu et al.			U.S. Patent 9,218,987	Dec. 22, 2015.
Girdhar et al.			U.S. Pub. 2013/0164896	Jun. 27, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892